

116 HR 6232 IH: To require the Secretary of Health and Human Services, through the National Disaster Medical System, to provide for certain laboratory reimbursement for diagnostic testing for COVID–19 in uninsured individuals.
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6232IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Cárdenas (for himself, Ms. Sánchez, and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services, through the National Disaster Medical System, to provide for certain laboratory reimbursement for diagnostic testing for COVID–19 in uninsured individuals.1.Reimbursement for diagnostic testing for Covid–19 in uninsured individuals(a)ReimbursementThrough the National Disaster Medical System under section 2812 of the Public Health Service Act (42 U.S.C. 300hh–11), and in coordination with the Administrator of the Centers for Medicare & Medicaid Services, the Secretary of Health and Human Services shall, subject to the availability of appropriations under subsection (c), pay the claims of laboratories for reimbursement, as described in subsection (a)(3)(D) of such section 2812, for health services consisting of diagnostic testing to detect or diagnose COVID–19 in uninsured individuals. The amount that will be paid shall be equal to the amount that would have been paid to a physician or laboratory under Clinical Laboratory Fee Schedule under section 1833(h)(8) of the Social Security Act.(b)DefinitionIn this section, the term uninsured individual means an individual who is not enrolled in—(1)a Federal health care program (as defined under section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))); or(2)a group health plan or health insurance coverage offered by a health insurance issuer in the group or individual market (as such terms are defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)) or a health plan offered under chapter 89 of title 5, United States Code.(c)FundingTo carry out this section, there is authorized to be appropriated, and there is hereby appropriated, out of amounts in the Treasury not otherwise obligated, $1,000,000,000, to remain available until expended.